UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7053


DE’MARION L. WILSON,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,   Sir,      Director,    Virginia    Dept.   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00358-HEH-RCY)


Submitted:   December 17, 2015              Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


De’Marion Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     De’Marion L. Wilson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing      his       28     U.S.C.        § 2254      (2012)      petition      as     an

unauthorized, successive petition.                     The order is not appealable

unless   a    circuit       justice       or    judge      issues     a   certificate      of

appealability.            See     28   U.S.C.         § 2253(c)(1)(A)         (2012).       A

certificate        of     appealability             will      not    issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the      merits,    a   prisoner        satisfies       this    standard    by

demonstrating        that       reasonable          jurists    would      find    that     the

district      court’s     assessment           of   the    constitutional        claims    is

debatable     or     wrong.       Slack        v.    McDaniel,      529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Wilson has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and      dismiss    the     appeal.            We    dispense     with     oral

                                                2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3